Citation Nr: 0915806	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  05-33 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1966 to October 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. Tinnitus was not affirmatively shown to have had onset 
during service; the current tinnitus, first diagnosed after 
service, is unrelated to an injury, disease, or event of 
service origin.  

2. The Veteran has Level I hearing in the right ear and Level 
I hearing in the left ear.


CONCLUSIONS OF LAW

1. Tinnitus was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2007).

2. The schedular criteria for an initial compensable rating 
for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002): 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2008).






The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type 2, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __  (2009), No. 07-1209. slip op. (S. Ct. 
April 21, 2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Also, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On the claim of service connection, the RO provided pre- and 
post- adjudication VCAA notice by letters, dated in September 
2003, in August 2005, and in March 2006.  The notice included 
the type of evidence needed to substantiate the claim of 
service connection, namely, evidence of an injury or disease 
or event, causing an injury or disease, during service; 
evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.

The Veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any non-Federal records on 
his behalf.  The notice included the provisions for the 
effective date of a claim and for the degree of disability 
assignable.

As for content of the VCAA notice, the notice substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and of Dingess v. Nicholson, 19 Vet. App. 473 
(notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claim of service connection was readjudicated as evidenced by 
the supplemental statement of the case, dated in January 
2009.  See Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication and harmless analysis is not 
needed.).

To the extent that the VCAA notice, pertaining to the degree 
of disability, was not provided after the initial 
adjudication, but was not readjudicated, the VCAA notice was 
deficient, but as the claim of service connection is denied, 
no disability rating, which is the downstream element of a 
claim of service connection, following the grant of service 
connection, is assignable.  Therefore the limited timing 
error in the VCAA notice as to the downstream element does 
not affect the essential fairness of the adjudication of the 
claim of service connection, and error is nonprejudicial. 

On the claim for increase, the RO provided pre-adjudication 
VCAA on the underlying claim of service connection for 
bilateral hearing loss by letter, dated in September 2003.  
Where, as here, service connection has been granted and the 
disability rating has been assigned, the claim of service 
connection has been more than substantiated, the claim has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the RO's decision as 
to the rating of the disability does not trigger additional 
38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice 
under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in the initial claim for increase, following the 
initial grant of service connection.  Dingess, 19 Vet. App. 
473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 
(2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, VA records, and private medical records. The Veteran 
has been afforded two VA examinations. 

The Veteran has requested a new VA examination.  The Veteran 
is correct in that a VA examination regarding his bilateral 
hearing loss and tinnitus occurred in October 2003, but a 
more recent examination also occurred in January 2007.  As 
will be discussed, there has been little change between the 
October 2003 and the January 2007 examinations.  
Reexamination will be requested whenever there is a need to 
verify either the continued existence or the current severity 
of a disability.  38 C.F.R. § 3.327(a).  Generally, a 
reexamination is required if the evidence indicates that 
there has been a material change in a disability.  As there 
is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected disability since he was last examined, a 
reexamination is not warranted, and the Board is deciding the 
appeal on the current record.  

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Tinnitus

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).



For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Factual Background

The service treatment records do not contain a complaint, 
finding, history, treatment, or diagnosis of tinnitus.  The 
service personnel records show that the Veteran served in a 
combat engineering unit.

After service on VA examination in October 2003, the examiner 
noted that the Veteran was a combat engineer, that he was 
exposed to loud noises throughout his military career, which 
included demolition work and work with infantry and artillery 
units, and that after service the Veteran had an office job 
and was rarely exposed to loud noise.  As for tinnitus, the 
Veteran did not know when it first started, but he became 
aware of the tinnitus within the last few years when a doctor 
asked if he had any tinnitus.  The audiologist expressed the 
opinion that it was unlikely that military noise caused 
tinnitus because of the delayed onset. 

On VA examination in January 2007, the examiner noted that in 
both the prior VA examination and the current examination, 
the Veteran completed a history form indicating he had 
tinnitus, but he did indicate that tinnitus began in service 
or shortly thereafter.  When the examiner questioned the 
Veteran, he was unable to attribute his tinnitus to an 
incident or event that occurred in service.  

The VA examiner expressed the opinion that it was unlikely 
that military noise caused tinnitus because tinnitus due to 
acoustic trauma usually occurs immediately following the 
noise event. 

Analysis

On the basis of the service treatment records, tinnitus was 
not affirmatively shown to have been present during service, 
and service connection under 38 C.F.R. § 3.303(a) is not 
established.

And as there is no competent evidence either contemporaneous 
with or after service that cancer was otherwise noted, that 
is, observed during service, the principles of service 
connection pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

Nevertheless, tinnitus is a condition under case law, where 
lay observation has been found to be competent as to the 
presence of the disability, that is, tinnitus is capable of 
lay observation.  Charles v. Principi, 16 Vet. App. 370 
(2002) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); see Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

And although the Veteran is competent to declare that he has 
tinnitus, he is not competent to provide a medical nexus 
opinion between his tinnitus and an injury or event of 
service origin.  Where, as here, the determinative question 
is one of a medical nexus or medical causation, where a lay 
assertion of medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claim. 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159.

For this reason, the Board rejects the Veteran's statements 
as competent evidence to substantiate the claim that the 
current tinnitus is related to an injury or event of service 
origin.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

As for service connection based on the documentation of 
tinnitus after service under 38 C.F.R. § 3.303(d), on the 
question of a medical nexus or medical causation, two VA 
examiners expressed the opinion that tinnitus was unlikely 
due to noise exposure in service because of the delayed onset 
of tinnitus as tinnitus usually occurs immediately following 
the noise event.

As the only medical nexus opinion of record is unfavorable to 
the claim, and as the Board may consider only independent 
medical evidence to support its finding on the question of a 
medical nexus or medical causation, the preponderance of the 
evidence is against the claim of service connection for 
tinnitus, and the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

Claim for Increase for Bilateral Hearing Loss

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.

The Rating Schedule provides a table (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment, based on puretone thresholds and controlled 
speech discrimination (Maryland CNC) testing.  Table VII is 
used to determine the rating assigned by combining the Roman 
numeral designations for hearing impairment of each ear.  38 
C.F.R. § 4.85.

The "puretone threshold average" as used in Tables VI, is the 
sum of the puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz, divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).  

Where there is an exceptional pattern of hearing impairment 
as defined in 38 C.F.R. § 4.86, the rating may be based 
solely on puretone threshold testing (using Table VIa). An 
exceptional pattern of hearing impairment occurs when the 
puretone thresholds in each of the four frequencies 1000, 
2000, 3000, and 4000 Hertz are 55 decibels or greater or when 
the puretone threshold at 1000 Hertz is 30 decibels or less, 
and the threshold at 2000 Hertz is 70 decibels or more.  38 
C.F.R. § 4.86(a), (b).

The rating for hearing loss is determined under the criteria 
in 38 C.F.R. §§ 4.85 and 4.86.  Ratings for hearing 
impairment are derived by the mechanical application of the 
Rating Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

Factual Background

On VA audiological examination in October 2003, the puretone 
thresholds in decibels at the tested frequencies of 1000, 
2000, 3000, and 4000 Hertz in the RIGHT ear were 20, 30, 55, 
and 70, respectively; and in the LEFT ear, 15, 20, 40, and 
45, respectively.  The puretone threshold average was 44 in 
the right ear and 30 in the left ear.  Speech discrimination 
was 96 percent in the right ear and 100 percent in the left 
ear.



Applying the results in TABLE VI, the findings yield a 
numeric designation of I for the right ear as the average 44 
puretone decibel loss is in the range between 42 and 49 
average puretone decibel loss, and the speech discrimination 
score of 96 is in the range of between 91 and 100 percent.  
For the left ear, the average 30 puretone decibel loss is in 
the range of between 0 and 41 average puretone decibel loss 
and the speech discrimination score of 100 is at the end of 
the range of between 91-100 percent, which yields a numeric 
designation of I.

Entering the resulting numeric designations of I for the 
right ear and I for the left ear to TABLE VII yields a 
noncompensable or zero percent rating under Diagnostic Code 
6100.

Since the puretone threshold at each of the four specified 
frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 
decibels or more, or the puretone threshold is not 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, an exceptional pattern of hearing impairment is 
not shown under 38 C.F.R. § 4.86.

On VA audiological exam in January 2007, the puretone 
thresholds in decibels at the tested frequencies of 1000, 
2000, 3000, and 4000 Hertz in the RIGHT ear were 15, 15, 50, 
and 75, respectively; and in the LEFT ear, 15, 50, 65, and 
65, respectively.  The puretone threshold average was 39 in 
the right ear and 49 in the left ear.  Speech discrimination 
was 100 percent in the right ear and 100 percent in the left 
ear.

Applying the results in TABLE VI, the findings yield a 
numeric designation of I for the right ear as the average 39 
puretone decibel loss is in the range of between 0 and 41 
average puretone decibel loss, and the speech discrimination 
score of 100 is at the end of the range of between 91 and 100 
percent.  For the left ear, the average 49 puretone decibel 
loss is in the range between 42 and 49 average puretone 
decibel and the speech discrimination score of 100 is at the 
end of the range of between 91 and 100 percent, which yields 
a numeric designation of I.

Entering the resulting numeric designations of I for the 
right ear and I for the left ear to TABLE VII yields a 
noncompensable or zero percent rating under Diagnostic Code 
6100.

Since the puretone threshold at each of the four specified 
frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 
decibels or more, or the puretone threshold is not 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, an exceptional pattern of hearing impairment is 
not shown under 38 C.F.R. § 4.86.

The Board concludes that there have been no clinical findings 
to show that the Veteran's hearing loss meets the criteria 
for a compensable rating.  For these reasons, the 
preponderance of the evidence is against a compensable rating 
for the Veteran's bilateral hearing loss and the benefit-of-
the doubt standard does not apply. 38 C.F.R. § 5107 (b).

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated 
by the Rating Schedule, and the assigned schedular evaluation 
is, therefore, adequate and referral for an extraschedular 
rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).

Comparing the current disability level and symptomatology to 
the Rating Schedule, the degree of disability is contemplated 
by the Rating Schedule and the assigned schedule rating is, 
therefore, adequate and no referral to an extraschedular 
rating is required under 38 C.F.R. § 3.321(b)(1).


ORDER

Service connection for tinnitus is denied.

An initial compensable rating for bilateral hearing loss is 
denied.



____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


